DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Status of Claims
Claim 24-41 are pending and under examination.
Claims 1-23 and 24-45 have been canceled.

Response to Amendment
The amended claims entered on 07/14/2022 in response to Applicant(s) AFCP 2.0 request have overcome the 112(b) rejections previously set forth in the Final Rejection mailed on 03/11/2022. Accordingly, the 112(b) rejections have been withdrawn.  As discussed in the advisory action, the examiner notes that the entered claims after final did not change the interpretation of the claims as presented in the previous final rejection on 3/11/22.
Based on the claims and remarks received on 09/09/2022, the previous prior art rejection based on Wang has been maintained (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“A lab-in-a-droplet bioassay strategy for centrifugal microfluidics with density difference pumping, power to disc and bidirectional flow control.” Lab on a chip vol. 13,18 (2013): 3698-706) and further in view of Amer et al. (US 2016/0072638 having a Provisional Filing Date: Sep. 10, 2014).

Regarding claim 24, Wang discloses a turntable for receiving an assay disc and controlling an assay on the disc by rotational movement of the turntable (Wang discloses a Lab-in-a-droplet bioassay on Lab-On-A-Disk platform; “Introduction”, p. 3699, col. 1, paragraph 2, and “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2, also see Figure 1 on page 3700), comprising:
(a) one or more heater modules to apply heat to one or more specific locations forming part of the assay disc during rotation (Wang discloses "the experimental setup of our LOAD platform, as shown in Fig. 1, includes several parts. ... (3) A heating element consisting of electric resistance. The wireless temperature feedback ensures precise temperature control ranging from room temperature to 120 deg. C. An electric circuit board is incorporated directly above the rotating part of the split-core transformer in order to accommodate the heaters and relevant electronics for wireless data communications and temperature control, as shown in Fig. 1 (b) ii."; p. 3699, col. 2, paragraph 3, also see fig. 1 (b) (i) and fig. 1 (b) (ii). Wang further discloses "A microfluidic chip which is mounted on the hotplate and used for our PCR experiments is shown in Fig. 1 (b) (v)"; wang; p. 3700, col. 2, paragraph 1, also see Fig. 1 (b) (v). Still further, Wang discloses "fig. 1 (a) and (b), a chip is mounted on a chip holder with two heaters at both ends. The chip holder is fixed to the rotating platform at a secondary axial O', which permits the holder to go through angular movement around the fixed point O"; p. 3701, col. 1, paragraph 2, also see Fig. 2 (a) and (b)). Lastly, Wang discloses "In the experiment, a cartridge chip containing microfluidics channels is fixed at the top [of the heater] using screws. The sample heating chamber is just above the plate with two hundred micrometers distance of channel wall thickness, so, the temperature difference between the plate and sample chamber is very small"; p. 3702, col 1, paragraph 4 through col. 1 paragraph 1.  Accordingly, the heating elements apply heat to one or more specific location of an assay disc during rotation); 
(b) a heater controller to select a required heater module and to control the temperature thereof (Wang discloses "the experimental setup of our LOAD platform, as shown in Fig. 1, includes several parts. ... (3) A heating element consisting of electric resistance. The wireless temperature feedback ensures precise temperature control ranging from room temperature to 120 deg. C. An electric circuit board is incorporated directly above the rotating part of the split-core transformer in order to accommodate the heaters and relevant electronics for wireless data communications and temperature control, as shown in Fig. 1 (b) ii."; p. 3699, col. 2, paragraph 3, also see fig. 1 (b) (i) and fig. 1 (b) (ii)); and 
(c) a transceiver to allow instructions and/or heating parameters to be transferred to the heater controller wirelessly (Wang discloses a wireless transceiver for providing real-time remote control and data collection; “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2, also see Figure 1 (b) iiI on page 3700.  Wang additionally discloses "the experimental setup of our LOAD platform, as shown in Fig. 1, includes several parts. ... (3) A heating element consisting of electric resistance. The wireless temperature feedback ensures precise temperature control ranging from room temperature to 120 deg. C. An electric circuit board is incorporated directly above the rotating part of the split-core transformer in order to accommodate the heaters and relevant electronics for wireless data communications and temperature control, as shown in Fig. 1 (b) ii."; p. 3699, col. 2, paragraph 3, also see fig. 1 (b) (i) and fig. 1 (b) (ii));
wherein the assay disc remains in a fixed position relative to the turntable (Wang discloses "A microfluidic chip which is mounted on the hotplate and used for our PCR experiments is shown in Fig. 1 (b) (v)"; p. 3700, col. 2, paragraph 1, also see Fig. 1 (b) (v)). Wang also discloses "fig. 1 (a) and (b), a chip is mounted on a chip holder with two heaters at both ends. The chip holder is fixed to the rotating platform at a secondary axial O', which permits the holder to go through angular movement around the fixed point O"; p. 3701, col. 1, paragraph 2, also see Fig. 2 (a) and (b). Lastly, Wang discloses "In the experiment, a cartridge chip containing microfluidics channels is fixed at the top [of the heater] using screws. The sample heating chamber is just above the plate with two hundred micrometers distance of channel wall thickness, so, the temperature difference between the plate and sample chamber is very small"; p. 3702, col 1, paragraph 4 through col. 1 paragraph 1) and/or 
the one or more heaters modules align with one or more areas on the disc that require controlled localized heating (Wang discloses "the experimental setup of our LOAD platform, as shown in Fig. 1, includes several parts. ... (3) A heating element consisting of electric resistance. The wireless temperature feedback ensures precise temperature control ranging from room temperature to 120 deg. C. An electric circuit board is incorporated directly above the rotating part of the split-core transformer in order to accommodate the heaters and relevant electronics for wireless data communications and temperature control, as shown in Fig. 1 (b) ii."; p. 3699, col. 2, paragraph 3, also see fig. 1 (b) (i) and fig. 1 (b) (ii). Wang also discloses "A microfluidic chip which is mounted on the hotplate and used for our PCR experiments is shown in Fig. 1 (b) (v)"; p. 3700, col. 2, paragraph 1, also see Fig. 1 (b) (v). Still further, Wang discloses "fig. 1 (a) and (b), a chip is mounted on a chip holder with two heaters at both ends. The chip holder is fixed to the rotating platform at a secondary axial O', which permits the holder to go through angular movement around the fixed point O"; p. 3701, col. 1, paragraph 2, also see Fig. 2 (a) and (b). Lastly, Wang discloses "In the experiment, a cartridge chip containing microfluidics channels is fixed at the top [of the heater] using screws. The sample heating chamber is just above the plate with two hundred micrometers distance of channel wall thickness, so, the temperature difference between the plate and sample chamber is very small"; p. 3702, col 1, paragraph 4 through col. 1 paragraph 1. The examiner notes that the assay disc is not a required feature of the device.  Therefore, the configuration of the heaters in relation to the one or more areas on the disc is a matter of function/intended use.  Since the device of Wang can perform the intended use limitation of fixing an assay disc relative to the turntable, then the device of Wang meets the claim limitation. See MPEP 2114 and 2111.04). 
Wang does not disclose the transceiver is an IR transceiver.
However, Amer teaches the analogous art of a system for wirelessly controlling devices (Amer; [0033]) wherein the instructions are transferred to the device via an IR transceiver (Amer; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transceiver to allow instructions and/or heating parameters to be transferred to the heater control wirelessly of Wang with the IR transceiver, as taught by Amer, because Amer teaches the IR transceiver can be used in conjunction with IR transceiver elements such as IR emitters arranged on each face of the device to ensure omnidirectional communication coverage with other local devices; [0041]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wang and Amer both teach a system for wirelessly controlling devices comprising a transceiver. 
	Note: The assay disc is not positively recited and therefore, does not further limit the structure of the turntable.  Accordingly, what the turntable receives and controls and what the one or more heater modules apply heat to relate to function/intended use of the turntable.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 25, modified Wang teaches the turntable of claim 24 above, further comprising a central spindle corresponding to a spindle hole in the assay disc (Wang; fig. 2a-b, axis “O”).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Accordingly, what the central spindle of the turntable corresponds to relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 28, modified Wang teaches the turntable of claim 25 above, wherein the turntable further comprises a locating projection on the turntable capable of mating with the assay disk (Wang discloses a chip is mounted on a chip holder with two heaters at both ends; figs. 1(b) & 2a-b, “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).

    PNG
    media_image1.png
    517
    898
    media_image1.png
    Greyscale

Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the locating projection is capable of mating with relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 29, modified Wang teaches the turntable of claim 25 above, wherein a locating projection is adjacent to or near the periphery of the assay disc.  (Wang discloses a chip is mounted on a chip holder with two heaters at both ends; figs. 1(b) & 2a-b, “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).

    PNG
    media_image1.png
    517
    898
    media_image1.png
    Greyscale

Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore the relative location of the locating projection with respect to an assay disc relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 30, modified Wang teaches the turntable of claim 24 above, further comprising a clamp to secure the assay disc to the turntable (Wang discloses a speed actuated inertial mechanical structure; fig. 2a-b, wherein a chip is mounted on a chip holder; “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the clamp is used to secure relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 31, modified Wang teaches the turntable of claim 30 above, wherein the clamp comprises clamping mechanism to hold the assay disc to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a secondary axial O’ for fixing the chip holder to the rotating platform; fig. 2a-b, “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the clamping mechanism is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 32, modified Wang teaches the turntable of claim 30 above, wherein the clamp comprises a magnetic clamp for holding the assay disc in a fixed position relative to the turntable and/or for aligning and/or guiding the disc to a correct position (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
  Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the magnetic clamp is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 33, modified Wang teaches the turntable of claim 32 above, wherein the magnetic clamp comprises magnets arranged in opposite pole directions in the turntable corresponding to magnets arranged in opposite pole directions in the assay disc (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
Modified Wang does not explicitly teach the magnets are disc magnets.
However, Wang does teach a magnetic clamp comprising rectangular magnets for securing the assay disc in a fixed position relative to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; figs. 1(b) & 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify rectangular magnets of modified Wang with disc magnets, because the disc magnets are merely a change in size, shape, or proportion of the rectangular magnets that would allow the centrifugal force exerted on the metal weight to overcome the total force from the magnet at either a higher or lower rotating speeds, which may vary based on the assay being performed.  The modification resulting in the magnetic clamp of modified Wang comprising disc magnets.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the rectangular magnets of Wang, and Wang specifically teaches a magnetic clamp for holding the assay disc in a fixed position relative to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the magnetic clamp is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 34, modified Wang teaches the turntable of claim 24 above, further comprising an induction charger to transfer power to one or more heater modules in the turntable and/or to the heater controller (Wang discloses a split-core transformer comprising two coils that form an induction charger that transfers power for heat generation, temperature control, and wireless communication; fig. 1(b)iv, “Power to disc for localized heating”, p. 3702, col. 1, paragraphs 2-3).  

Regarding claim 35, modified Wang teaches the turntable of claim 24 above, comprising the IR transceiver (The modification of the transceiver of Wang with the IR transceiver, as taught by Amer, has previously been discussed in claim 24 above).
Modified Wang does not teach the IR transceiver comprises IR emitters.  
However, Amer teaches the analogous art of a system for wirelessly controlling devices (Amer; [0033]) wherein the instructions are transferred to the device via an IR transceiver (Amer; [0041]), wherein the IR transceiver comprises IR emitters arranged on each face of the device (Amer; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the IR transceiver of modified Wang with the IR transceiver comprising IR emitters arranged on each face of the device, as taught by Amer, because Amer teaches when the IR emitters are arranged on each face of the device, omnidirectional communication coverage with other local devices can be achieved; [0041]).  The modification resulting in the IR transceiver of Wang comprising IR emitters arranged on each face of the turntable.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang and Amer both teach a system for wirelessly controlling devices comprising an IR transceiver. 

Regarding claim 36, modified Wang teaches the turntable of claim 35 above comprising the emitters arranged in the turntable (The modification of the IR transceiver of modified Wang with the IR transceiver comprising IR emitters arranged on each face of the device, as taught by Amer, has previously been discussed in claim 35 above.  The modification resulting in the IR transceiver of Wang comprising IR emitters arranged on each face of the turntable).
Modified Wang does not teach wherein the emitters are arranged in equidistance surrounding a central hub of the turntable.  
However, modified Wang does teach the emitters are arranged on each face of the turntable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate and arrange the emitters on the top and bottom face of the turntable of modified Wang in equidistance surrounding the central hub of the turntable since modified Wang teaches the emitters are on each face of the turntable, and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 (IV)(B)).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang discloses an IR emitter arranged on the turntable surrounding a central hub of the turntable.

Regarding claim 37, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules in the turntable comprise two or more heater modules (Wang; fig. 2a-b, “Heater A”, “Heater B”, “Mechanical structure for bidirectional flow control”, p. 3701).  

Regarding claim 38, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules in the turntable comprise two heater modules (Wang; fig. 2a-b, “Heater A”, “Heater B”, “Mechanical structure for bidirectional flow control”, p. 3701).  

Regarding claim 39, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules are independently controlled (Wang discloses the heaters are independently controlled to maintain the temperatures at 95 degrees C for denaturing and 60 degrees C for annealing; fig. 3, “Power to disc for localized heating”, p. 3702, col. 1, paragraphs 3-4).  

Regarding claim 40, modified Wang teaches the turntable of claim 24 above, wherein the power supplied to the one or more heater modules can be shared and distributed among the one or more heater modules on demand (Wang disclose heat energy is from a 6 ohm resistor driven by 6 VDC, that the 6VDC heat energy source is shared and distributed among the heaters; fig. 3a, “6 VDC”, “Power to disc for localized heating”, p. 3702, col. 1, paragraphs 4)

Regarding claim 41, modified Wang teaches the turntable of claim 24 above, further comprising a primary coil assembly and a secondary coil assembly (Wang; fig. 1(b)iv, “Lab-in-a-droplet bioassay platform with density difference pumping”, p. 3699, col. 2, paragraph 3).  

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Amer, and further in view of Kang et al. (US 2010/0177325; Pub. Date: Jul. 15, 2010; already of record – hereinafter “Kang”)

Regarding claim 26, modified Wang teaches the turntable of claim 25 above, comprising the spindle.
Modified Wang does not teach the spindle has a longitudinal groove.
However, Kang teaches the analogous art of a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a central spindle on the turntable (Kang; fig. 1, #145, [0026]) wherein the spindle has a longitudinal groove (Kang; fig. 1, #145, [0026] – Note: The examiner is interpreting the smaller radius around the spindle 145 as the longitudinal groove where the radius created by protrusion 147 is the larger radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spindle of modified Wang, to further comprise a longitudinal groove, as taught by Kang, because Kang teaches the groove and protrusion engage with one another so as to synchronize the rotation of the turntable with the disc (Kang; [0026]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang and Kang both teach a turntable (Kang; fig. 1, [0025-0026]), comprising a central spindle on the turntable (Kang; fig. 1, #145, [0026]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Amer, in view of Kang, and further in view of Gyllengahm (US 2003/0206777; Pub. Date: Nov. 6, 2003; already of record – hereinafter “Gyllengahm”). 

Regarding claim 27, modified Wang teaches the turntable of claim 26 above, having the horizontal dimension of the groove of the spindle.
Modified Wang does not teach the groove decreases in a longitudinally downward direction.  
However, Gyllengahm teaches the analogous art of a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]) wherein the groove decreases in a longitudinally downward direction (Gyllengahm, #26, [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the groove of the spindle of modified Wang, to decrease the horizontal dimension in a longitudinally downward direction, as taught by Gyllengahm, because Gyllengahm teaches the groove having decreased horizontal dimension formed in a longitudinally downward direction forms a seat for mounting the corresponding projection (Gyllengahm; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang and Gyllengahm both teach a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]).

Response to Arguments
Applicants arguments filed 09/09/2022 have been fully considered.

Applicants argue on pages 5-7 of their remarks that the Action’s interpretation of the apparatus of Wang is technically incorrect because the interpretation equates the turntable recited in the instant claims to be akin to the heater modules mounted on a rotational component in the apparatus of Wang.  Applicants argue that the correct technical interpretation of Wang is that the one or more heater modules of Wang form part of [the] entire integrated apparatus of Wang and therefore there is no interpretation of Wang that would lead one of skill in the art to consider the apparatus of Wang to be “a turntable for receiving an assay disc” because the entire integrated apparatus of Wang is neither designed for, nor capable of accommodating an assay disc.  Applicant further argue the entire integrated apparatus of Wang is not capable of “controlling an assay on the disc” because there is no disc that can be received by the apparatus of Wang and that a sample chamber disclosed in Wang is not an assay disc because it does not have the physical attributes of a disc.  The examiner respectfully disagrees with Applicants arguments.  The claims are directed towards a turntable and do not positively recite an assay disc as being part of the claimed invention.  What the turntable is used for relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  That being said, Wang discloses "A microfluidic chip which is mounted on the hotplate and used for our PCR experiments is shown in Fig. 1 (b) (v)"; p. 3700, col. 2, paragraph 1, also see Fig. 1 (b) (v).  Accordingly, Wang discloses a turntable capable of performing the function of receiving an assay device.  With respect to the shape of the assay device, whether the assay device is a square, rectangle, circle, or other shape cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 (I) and MPEP 2144.04 (IV)(B).  

Applicant(s) argue on page 7 of their remarks that the turntable of the instant claims comprise all of the complex electronic components necessary for enabling the temperature control of a reaction chamber where the components can be provided once and the turntable can be used with any number of conventional assay discs.  The instant claims are unlike conventional turntables and assay discs, wherein the complex electronic components, such as heaters, are provided individually in each and every individual assay disc used for testing.  The examiner respectfully disagrees with applicant(s) arguments and notes that the arguments appear to be contradictory.  Applicant(s) first argue that the instant claims comprise a device with all of the complex electronic components provided so that the device can be used with a conventional assay disc, but then state that conventional assay discs are individually provided with the complex electronic components.  If conventional assay discs are individually provided with all of the complex electronic components, then the turntable of the instant claims would not be used with any number of conventional assay discs.  

Applicant(s) further argue on pages 7-8 of their remarks that Wang does not allow for localized heating of specific portions of the assay disc, such that only specific reaction chambers may be heated.  The examiner respectfully disagrees.  The claims recite “one or more heater modules to apply heat to one or more specific locations forming part of the assay disc during rotation”.  Accordingly, applicant(s) argument that only specific reaction chambers may be heated is not commensurate within the scope of the claims.  With respect to the recited claim language, Wang discloses "fig. 1 (a) and (b), a chip is mounted on a chip holder with two heaters at both ends. The chip holder is fixed to the rotating platform at a secondary axial O', which permits the holder to go through angular movement around the fixed point O"; p. 3701, col. 1, paragraph 2, also see Fig. 2 (a) and (b). Wang also discloses "In the experiment, a cartridge chip containing microfluidics channels is fixed at the top [of the heater] using screws. The sample heating chamber is just above the plate with two hundred micrometers distance of channel wall thickness, so, the temperature difference between the plate and sample chamber is very small"; p. 3702, col 1, paragraph 4 through col. 1 paragraph 1.  The examiner further notes that fig. 1(c) of Wang specifically shows “Localized heating” from the heater module to a specific location forming the assay device.

Applicant(s) arguments on pages 8-9 of their remarks with respect to the combination of references failing to cure the deficiencies of Wang, the examiner notes that the arguments have previously been addressed and contends the 103 rejections teach each and every limitation of the claimed invention. 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Morishita (US 2002/0196728) discloses a turntable comprising a plurality of engaging parts for engaging a disc.
Bedingham et al. (US 2011/0117607) discloses a turntable comprising a thermal structure and a magnetic element.
Bickel et al. (US 2007/0254372) discloses a turntable comprising four temperature block for altering the temperature in a reaction chamber.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798